

116 HR 4502 IH: Giving Relief And Dollars to Undergraduates for Adequate Time for Education Act
U.S. House of Representatives
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4502IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2019Mr. Casten of Illinois (for himself, Ms. Haaland, Ms. Garcia of Texas, and Mr. Krishnamoorthi) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo eliminate the time limitations on federally subsidized student loans, and for other purposes.
	
 1.Short titleThis Act may be cited as the Giving Relief And Dollars to Undergraduates for Adequate Time for Education Act or the GRADUATE Act. 2.FindingsCongress finds the following:
 (1)From 2015–2016, 3,900,000 students dropped out of college while holding Federal student debt. (2)Approximately half of students who dropped out with debt did so because they were unable to secure funding to affordably continue their studies.
 (3)Students who drop out are 4.2 times more likely to default on their loans than students who graduated and comprise 63 percent of defaults, in large part because they don’t receive the increase in earnings that comes along with a degree.
 (4)Eliminating the time limit on taking out federally subsidized loans would allow students who have not hit the borrowing limit to continue to get the funding they need to graduate, and would give students more flexibility throughout their education.
 (5)Eliminating the time limit on taking out federally subsidized loans would ease the administrative burden on colleges’ financial aid offices so they can spend their time focused on helping students succeed.
 3.Repeal of certain eligibility requirementsSection 455(q) of the Higher Education Act of 1965 (20 U.S.C. 1087e(q)) is repealed. 